Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1 and 2-21 are allowed.
Regarding claims 1 and 11 and dependents thereof, the prior art does not teach, “a first amplifier configured to generate a first output by increasing a first measurement of the at least one nano-scale wire by a first amount; and a second amplifier configured to generate a second output by increasing a second measurement of the at least one nano-scale wire by a second amount, wherein the outputs are correlated to a first component and a second component of velocity.” US20170122892 to Li and US5128863 to Mangalam teach, in combination, a sensor using nanowires and having switches to provide overheat ratio for the sensors as discussed in Office Action filed 6/1/2021. For claim 11, US20160309547 to Koos teaches heat generation in the form of a square wave. However, none of the prior art teaches first and second amplifiers that output a component of velocity. Though amplifying a first and second direction component of velocity is known in the art and taught in US20050232617 to Uenaka, it would not be obvious to combine Li and Mangalam, or Li, Mangalam, and Koos.
Claim 15 and dependents thereof are allowable for the same reasons provided in Office Action filed 6/1/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852